Exhibit 10.2


SECOND AMENDMENT TO CREDIT AGREEMENT
THIS SECOND AMENDMENT TO CREDIT AGREEMENT, dated as of the 23rd day of June,
2017 (this “Second Amendment”), is entered into among Washington Gas Light
Company, a Virginia corporation (the “Borrower”), the lenders party hereto, and
Wells Fargo Bank, National Association, as administrative agent for the Lenders
(the “Administrative Agent”).
RECITALS
WHEREAS, the Borrower, the lenders party thereto and the Administrative Agent
are parties to that certain Credit Agreement dated as of April 3, 2012 (as
amended by the First Amendment to Credit Agreement dated as of December 19,
2014, and as further amended, restated, supplemented or otherwise modified prior
to the date hereof, the “Credit Agreement”). Capitalized terms used herein
without definition shall have the meanings given to them in the Credit Agreement
as they may be amended pursuant to this Second Amendment.
WHEREAS, on January 25, 2017, WGL Holdings, Inc., a Virginia corporation and the
Borrower’s parent company (“Parent”), AltaGas Ltd., a Canadian corporation
(“AltaGas”), and Wrangler Inc., a Virginia corporation and a wholly-owned
subsidiary of AltaGas (“Merger Sub”) entered into an Agreement and Plan of
Merger (“AltaGas-WGL Merger Agreement”). The AltaGas-WGL Merger Agreement
provides for the merger of Merger Sub with and into Parent on the terms and
subject to the conditions set forth in the AltaGas-WGL Merger Agreement (the
“AltaGas-WGL Merger”), with Parent continuing as the surviving corporation and
becoming an indirect wholly-owned subsidiary of AltaGas.
WHEREAS, the Borrower has requested from the Required Lenders their consent to
the AltaGas-WGL Merger.
WHEREAS, the Borrower, the Administrative Agent and the Lenders party hereto
have agreed to make certain other amendments to the Credit Agreement on the
terms and conditions set forth herein.
STATEMENT OF AGREEMENT
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
ARTICLE I
AMENDMENTS TO CREDIT AGREEMENT
1.1    Amendments to Section 1.1 Consisting of New Definitions. The following
definitions are hereby added to Section 1.1 of the Credit Agreement in
appropriate alphabetical order:
“AltaGas” means AltaGas Ltd., a Canadian corporation.





--------------------------------------------------------------------------------




“AltaGas-WGL Merger” means the merger of Merger Sub with and into the Parent on
the terms and subject to the conditions set forth in the AltaGas-WGL Merger
Agreement, with the Parent continuing as the surviving corporation and a
wholly-owned, indirect subsidiary of AltaGas.
“AltaGas-WGL Merger Agreement” means the Agreement and Plan of Merger entered
into as of January 25, 2017 among Parent, AltaGas, and Merger Sub, as may be
amended or modified from time to time.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Merger Sub” means Wrangler Inc., a Virginia corporation and an indirect
wholly-owned subsidiary of AltaGas.
“Second Amendment” means the Second Amendment to Credit Agreement, dated as of
June 23, 2017, among the Borrower, the Lenders party thereto, and the
Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA


2    



--------------------------------------------------------------------------------




Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.
1.2    Amendments to Section 1.1 Consisting of Modifications to Existing
Definitions. The following definitions in Section 1.1 of the Credit Agreement
are hereby amended in their entirety as follows:
“Change in Control” means (i) prior to the consummation of the AltaGas-WGL
Merger (A) an event or series of events by which any “person” or “group” (as
such terms in this definition are used in Sections 13(d) and 14(d) of the
Exchange Act, but excluding any employee benefit plan of such person or its
Subsidiaries, and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan) becomes the “beneficial
owner” (as such terms used in this definition are defined in Rules 13d-3 and
13d-5 under the Exchange Act, except that a “person” or “group” shall be deemed
to have “beneficial ownership” of all capital stock that such “person” or
“group” has the right to acquire, whether such right is exercisable immediately
or only after the passage of time (such right, an “option right”)), directly or
indirectly, of more than thirty percent (30%) of the capital stock of the Parent
entitled to vote in the election of members of the board of directors (or
equivalent governing body) of the Parent (B) a majority of the members of the
board of directors (or other equivalent governing body) of the Parent shall not
constitute Continuing Directors, or (C) the Parent has ceased to own 100% of the
common stock of the Borrower and 99% of all issued and outstanding stock of the
Borrower, and (ii) on and after the date of the consummation of the AltaGas-WGL
Merger, (1) any circumstances in which a Person or combination of Persons acting
jointly or in concert (within the meaning of the Securities Act (Alberta), as
amended) acquires beneficial ownership of more than 50% of the capital stock of
AltaGas entitled to vote in the election of members of the board of directors
(or equivalent governing body) of AltaGas, (2) a majority of the members of the
board of directors (or other equivalent governing body) of AltaGas shall not
constitute Continuing Directors, (3) AltaGas shall cease to own, directly or
indirectly, 100% of the Capital Stock of the Parent, or (4) Parent shall cease
to own 100% of the common stock of the Borrower and 99% of all issued and
outstanding stock of the Borrower.
“Continuing Directors” shall mean (i) prior to the consummation of the
AltaGas-WGL Merger, the directors of the Parent on the Agreement Date and each
other director of the Parent, if, in each case, such director’s nomination for
election to the board of directors (or equivalent governing body) of the Parent
is recommended or approved by at least 51% of the then Continuing Directors, and
(ii) on and after the date of the consummation of the AltaGas-WGL Merger, the
directors of AltaGas as of such date and each other director, if, in each case,
such other director’s election or nomination to the board of directors of
AltaGas is recommended or approved by at least 51% of the then Continuing
Directors.


3    



--------------------------------------------------------------------------------




“Defaulting Lender” means, subject to Section 2.22.2 any Lender that (i) has
failed to (x) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (y) pay to the Administrative Agent, any Issuing Bank, any
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (ii) has
notified the Borrower, the Administrative Agent or any Issuing Bank or Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (iii) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (iii) upon receipt of
such written confirmation by the Administrative Agent and the Borrower), (iv)
has, or has a direct or indirect parent company that has, (x) become the subject
of a proceeding under the Bankruptcy Code or under other applicable bankruptcy,
insolvency or similar law now or hereafter in effect, or (y) had appointed for
it a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity, or (v) has become the subject of a Bail-In Action; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (i)
through (v) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.22.2) upon delivery of written notice of such determination by the
Administrative Agent to the Borrower, the Issuing Bank, the Swingline Lender and
each Lender.


4    



--------------------------------------------------------------------------------




“Indebtedness” of a Person means such Person’s (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of Property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (iii) obligations,
whether or not assumed, secured by Liens on, or payable out of the proceeds or
production from, Property now or hereafter owned or acquired by such Person,
(iv) obligations which are evidenced by bonds, debentures, notes, acceptances,
or other instruments, (v) obligations of such Person to purchase securities or
other Property arising out of or in connection with the sale of the same or
substantially similar securities or Property, (vi) Capitalized Lease
Obligations, (vii) any other obligation for borrowed money or other financial
accommodation which in accordance with GAAP would be shown as a liability on the
consolidated balance sheet of such Person, (viii) Contingent Obligations in
respect of any type of obligation described in any of the other clauses of this
definition, (ix) obligations in respect letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments, (x) for all purposes other than Section 6.6, net obligations under
any Hedge Agreements, (xi) obligations in respect of Sale and Leaseback
Transactions and (xii) Off-Balance Sheet Liabilities. Permitted Commodity
Hedging Obligations shall not constitute Indebtedness for purposes of this
Agreement.
“Loan Documents” means this Agreement and any Notes issued pursuant to Section
2.11, the Fee Letters, the First Amendment, the Second Amendment and all other
agreements, instruments, documents and certificates now or hereafter executed
and delivered to the Administrative Agent or any Lender by or on behalf of the
Borrower with respect to this Agreement, in each case as amended, modified,
supplemented or restated from time to time.
“Material Adverse Effect” means any effect, resulting from any event or
circumstance whatsoever, which will, or is reasonably likely to, have a material
adverse effect on the financial condition, operations, assets, business, or
properties of the Borrower and its Subsidiaries, taken as a whole, on the
ability of the Borrower to perform its obligations under this Agreement, or on
the validity or enforceability of this Agreement.
“S&P” means S&P Global Ratings, a business unit of Standard & Poor’s Financial
Services LLC, and any successor thereto.
1.3    Amendment to Section 1.1 Consisting of Deleted Definitions. Section 1.1
of the Credit Agreement is hereby amended by deleting the defined term
“Operating Lease Obligations” in its entirety.
1.4    Amendment to Section 1.2. Section 1.2 of the Credit Agreement is hereby
amended and restated in its entirety as follows:
1.2 Accounting Terms. Unless otherwise specified herein, all accounting terms
used herein shall be interpreted, all accounting determinations hereunder shall


5    



--------------------------------------------------------------------------------




be made, and all financial statements required to be delivered hereunder shall
be prepared in accordance with, GAAP applied on a basis consistent with the most
recent audited consolidated financial statements of the Borrower delivered to
the Lenders prior to the closing of this Agreement; provided that if the
Borrower notifies the Administrative Agent that it wishes to amend any financial
covenant in Section 6.6 to eliminate the effect of any change in GAAP on the
operation of such covenant (or if the Administrative Agent notifies the Borrower
that the Required Lenders wish to amend Section 6.6 for such purpose), then the
Borrower’s compliance with such covenant shall be determined on the basis of
GAAP as in effect immediately before the relevant change in GAAP became
effective, until either such notice is withdrawn or such covenant is amended in
a manner satisfactory to the Borrower and the Required Lenders. Notwithstanding
anything herein to the contrary, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
(a) Indebtedness of the Borrower and its Subsidiaries shall be deemed to be
carried at 100% of the outstanding principal amount thereof, and the effects of
FASB ASC 825 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) on financial liabilities
shall be disregarded, and (b) any lease that was or would have been classified
as an Operating Lease pursuant to GAAP as of April 3, 2012 will be classified as
an Operating Lease, regardless of any change in GAAP after April 3, 2012 that
would reclassify such lease as a Capitalized Lease, and the effects of FASB ASC
840 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) on any such Operating Leases shall
be disregarded.
1.5    Amendment to Article V. Article V of the Credit Agreement is hereby
amended by adding the following as new Section 5.14:
5.14    EEA Financial Institution. The Borrower is not an EEA Financial
Institution.
1.6    Amendment to Section 5.2(b). Section 5.2(b) of the Credit Agreement is
hereby amended by deleting the term “prospects or” in the second line thereof.
1.7    Amendment to Section 7.1. Section 7.1 of the Credit Agreement is hereby
amended by replacing each use of the term “days” with “Business Days”.
1.8    Amendment to Article IX. Article IX of the Credit Agreement is hereby
amended by adding the following as new Section 9.15:
9.15.    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject


6    



--------------------------------------------------------------------------------




to the write-down and conversion powers of an EEA Resolution Authority and
agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(1)    a reduction in full or in part or cancellation of any such liability;
(2)    a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(3)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
1.9    Amendment to Section 11.1. Section 11.1 of the Credit Agreement is hereby
amended by adding “and is continuing” after “any Event of Default occurs” in the
second and third lines thereof.
1.10    Amendment to Pricing Schedule. Schedule 1.1-A (Pricing Schedule) to the
Credit Agreement is hereby amended in its entirety in the form attached hereto
as Exhibit A.
ARTICLE II
LIMITED CONSENT
2.1    Subject to the satisfaction of the conditions set forth in Section 3.1 of
this Second Amendment, the undersigned Lenders hereby each offer their limited
consent to the AltaGas-WGL Merger until the earlier of the following (each, a
“Consent Termination Event”): (i) unless the AtlasGas-WGL Merger has been
consummated prior to such date, January 25, 2018, or if the Outside Date (as
defined in the AltaGas-WGL Merger Agreement as of January 25, 2017) shall have
been extended to a later date as provided in Section 7.1(b)(i) of the
AltaGas-WGL Merger Agreement (as of January 25, 2017), such extended Outside
Date; or (ii) the date the AltaGas-WGL Merger Agreement is validly terminated in
accordance with its terms; or (iii) the AltaGas-WGL Merger Agreement is amended
or modified or a consent is provided thereunder after the date hereof in any


7    



--------------------------------------------------------------------------------




case in a manner that is materially adverse to the interests of the Lenders (as
reasonably determined by the Lenders).
2.2    Upon the occurrence of any Consent Termination Event, the limited consent
set forth in Section 2.1 hereof shall automatically terminate and be of no
further force or effect, and all rights and remedies with respect to the matters
set forth in Section 2.1 hereof of the Administrative Agent and the Lenders
under the Credit Agreement and any other Loan Document shall, without any
further action by any person, automatically be reinstated as if the limited
consent set forth in Section 2.1 hereof had not become effective. This limited
consent shall not constitute or be deemed to be a waiver of, consent to or
departure from, any other term or provision in the Credit Agreement, which shall
continue in full force and effect, nor shall this limited consent constitute a
course of dealing among the parties.
ARTICLE III
CONDITIONS OF EFFECTIVENESS
3.1    The amendments set forth in Article I and the limited consent set forth
in Article II shall become effective as of the date hereof (the “Amendment
Effective Date”) only upon the satisfaction of all of the following conditions
precedent:
(a)
The Administrative Agent shall have received (i) a counterpart signature page of
this Second Amendment duly executed by the Borrower, and (ii) a counterpart
signature page of this Second Amendment duly executed by such Lenders necessary
to constitute the Required Lenders.

(b)
Copies of the articles or certificate of incorporation and the bylaws of the
Borrower, together with all amendments thereto, and a certificate of good
standing, each certified by the appropriate governmental officer in the
Borrower’s jurisdiction of incorporation.

(c)
The Administrative Agent shall have received an incumbency certificate, executed
by the Secretary or Assistant Secretary of the Borrower, which shall identify by
name and title and bear the signatures of the Authorized Officers and any other
officers of the Borrower authorized to sign the Loan Documents, upon which
certificate the Administrative Agent and the Lenders shall be entitled to rely
until informed of any change in writing by the Borrower.

(d)
The Administrative Agent shall have received copies, certified by the Secretary
or Assistant Secretary of the Borrower, of its Board of Directors’ resolutions
and of resolutions or actions of any other body authorizing this Second
Amendment.

(e)
Evidence satisfactory to the Administrative Agent of any required Governmental
Approvals or consents regarding this Second Amendment.

(f)
Borrower shall have paid all other fees and reasonable expenses of Wells Fargo
Securities, the Administrative Agent and the Lenders required to be paid on or



8    



--------------------------------------------------------------------------------




prior to the date hereof (including reasonable fees and expenses of counsel to
the Administrative Agent) in connection with this Second Amendment.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
To induce the Administrative Agent, the Issuing Banks and the Lenders to enter
into this Second Amendment, the Borrower hereby represents and warrants to the
Administrative Agent and Lenders that:
4.1    The Borrower has all necessary corporate power and authority to execute,
deliver and perform its obligations under this Second Amendment, and the
execution, delivery and performance of this Second Amendment, and the
consummation of the transactions herein contemplated, by the Borrower have been
duly authorized by all necessary corporate action on its part; and this Second
Amendment has been duly and validly executed and delivered by the Borrower and
the Credit Agreement, as amended by the Second Amendment, constitutes its legal,
valid and binding obligation, enforceable in accordance with its terms.
4.2    No consent, approval, authorization or other action by, notice to, or
registration or filing with, any Governmental Authority or other Person is or
will be required as a condition to or otherwise in connection with the due
execution, delivery and performance by the Borrower of this Second Amendment or
the Credit Agreement as amended by the Second Amendment or the legality,
validity or enforceability hereof or thereof, other than consents,
authorizations and filings that have been made or obtained and that are in full
force and effect.
4.3    The representations and warranties of the Borrower contained in the
Credit Agreement and the other Loan Documents are true and correct as of the
date hereof, except to the extent any such representation or warranty is stated
to relate solely to an earlier date, in which case such representation or
warranty shall have been true and correct on and as of such earlier date.
4.4    Both before and after giving effect to the transactions contemplated by
this Second Amendment, there exists no Event of Default or Unmatured Default.
ARTICLE V
ACKNOWLEDGEMENT AND CONFIRMATION OF THE BORROWER
5.1    The Borrower hereby confirms and agrees that after giving effect to this
Second Amendment, the Credit Agreement and the other Loan Documents remain in
full force and effect and enforceable against the Borrower in accordance with
their respective terms and shall not be discharged, diminished, limited or
otherwise affected in any respect, and the amendments contained herein shall
not, in any manner, be construed to constitute payment of, or impair, limit,
cancel or extinguish, or constitute a novation in respect of, the Obligations of
the Borrower evidenced by or arising under the Credit Agreement and the other
Loan Documents, which shall not in any manner be impaired, limited, terminated,
waived or released, but shall continue in full force and effect. The Borrower
represents and warrants to the Lenders that it has no knowledge of any claims,


9    



--------------------------------------------------------------------------------




counterclaims, offsets, or defenses to or with respect to its obligations under
the Loan Documents, or if the Borrower has any such claims, counterclaims,
offsets, or defenses to the Loan Documents or any transaction related to the
Loan Documents, the same are hereby waived, relinquished, and released in
consideration of the execution of this Second Amendment. This acknowledgement
and confirmation by the Borrower is made and delivered to induce the
Administrative Agent and the Lenders to enter into this Second Amendment, and
the Borrower acknowledges that the Administrative Agent and the Lenders would
not enter into this Second Amendment in the absence of the acknowledgement and
confirmation contained herein.
ARTICLE VI
MISCELLANEOUS
6.1    Governing Law. This Second Amendment shall be governed by and construed
and enforced in accordance with the laws of the State of New York.
6.2    Full Force and Effect. Except as expressly amended hereby, the Credit
Agreement shall continue in full force and effect in accordance with the
provisions thereof on the date hereof. As used in the Credit Agreement,
“hereinafter,” “hereto,” “hereof,” and words of similar import shall, unless the
context otherwise requires, mean the Credit Agreement after amendment by this
Second Amendment. Any reference to the Credit Agreement or any of the other Loan
Documents herein or in any such documents shall refer to the Credit Agreement
and Loan Documents as amended hereby. This Second Amendment is limited as
specified and shall not constitute or be deemed to constitute an amendment,
modification or waiver of any provision of the Credit Agreement except as
expressly set forth herein. This Second Amendment shall constitute a Loan
Document under the terms of the Credit Agreement.
6.3    Severability. To the extent any provision of this Second Amendment is
prohibited by or invalid under the applicable law of any jurisdiction, such
provision shall be ineffective only to the extent of such prohibition or
invalidity and only in any such jurisdiction, without prohibiting or
invalidating such provision in any other jurisdiction or the remaining
provisions of this Second Amendment in any jurisdiction.
6.4    Successors and Assigns. This Second Amendment shall be binding upon,
inure to the benefit of and be enforceable by the respective successors and
permitted assigns of the parties hereto.
6.5    Expenses. The Borrower agrees (i) to pay all reasonable and documented
fees and expenses of counsel to the Administrative Agent, and (ii) to reimburse
the Administrative Agent for all reasonable and documented out-of-pocket
expenses, in each case, in connection with the preparation, negotiation,
execution and delivery of this Second Amendment and the other Loan Documents
delivered in connection herewith.
6.6    Construction. The headings of the various sections and subsections of
this Second Amendment have been inserted for convenience only and shall not in
any way affect the meaning or construction of any of the provisions hereof.


10    



--------------------------------------------------------------------------------




6.7    Counterparts. This Second Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. Delivery of an executed
counterpart of a signature page of this Second Amendment by telecopy or by
electronic mail in a .pdf or similar file shall be effective as delivery of an
originally executed counterpart of this Second Amendment. A complete set of
counterparts shall be lodged with the Borrower and the Administrative Agent.






11    



--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed by their respective authorized officers as of the day and year
first above written.
WASHINGTON GAS LIGHT COMPANY, as Borrower
By:
/s/ Anthony M. Nee    

Name:
Anthony M. Nee

Title:
Vice President & Treasurer



SIGNATURE PAGE TO
SECOND AMENDMENT TO CREDIT AGREEMENT – WASHINGTON GAS LIGHT COMPANY



--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Issuing Bank,
Swingline Lender and Lender
By:
/s/ Patrick Engel     

Name:
Patrick Engel

Title:
Director





SIGNATURE PAGE TO
SECOND AMENDMENT TO CREDIT AGREEMENT – WASHINGTON GAS LIGHT COMPANY



--------------------------------------------------------------------------------





THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Lender
By:
/s/ Paul Farrell    

Name:
Paul Farrell

Title:
Managing Director





SIGNATURE PAGE TO
SECOND AMENDMENT TO CREDIT AGREEMENT – WASHINGTON GAS LIGHT COMPANY



--------------------------------------------------------------------------------





BRANCH BANKING AND TRUST COMPANY, as Issuing Bank and Lender
By:
/s/ John K. Perez    

Name:
John K. Perez

Title:
Senior Vice President



SIGNATURE PAGE TO
SECOND AMENDMENT TO CREDIT AGREEMENT – WASHINGTON GAS LIGHT COMPANY



--------------------------------------------------------------------------------





TD BANK, N.A., as Lender
By:
/s/ Vijay Prasad    

Name:
Vijay Prasad

Title:
Senior Vice President



SIGNATURE PAGE TO
SECOND AMENDMENT TO CREDIT AGREEMENT – WASHINGTON GAS LIGHT COMPANY



--------------------------------------------------------------------------------





ROYAL BANK OF CANADA, as Lender
By:
/s/ Eric Koppelson    

Name:
Eric Koppelson

Title:
Authorized Signatory



SIGNATURE PAGE TO
SECOND AMENDMENT TO CREDIT AGREEMENT – WASHINGTON GAS LIGHT COMPANY



--------------------------------------------------------------------------------





U.S. BANK NATIONAL ASSOCIATION, as Lender




By:
/s/ Holland H. Williams     

Name:
Holland H. Williams

Title:
Vice President



SIGNATURE PAGE TO
SECOND AMENDMENT TO CREDIT AGREEMENT – WASHINGTON GAS LIGHT COMPANY



--------------------------------------------------------------------------------





THE BANK OF NEW YORK MELLON, as Lender
By:
/s/ Richard K. Fronapfel, Jr.     

Name:
Richard K. Fronapfel, Jr.

Title:
Vice President







SIGNATURE PAGE TO
SECOND AMENDMENT TO CREDIT AGREEMENT – WASHINGTON GAS LIGHT COMPANY



--------------------------------------------------------------------------------










EXHIBIT A


Schedule1.1-A


PRICING SCHEDULE


Pricing Level
DEBT RATINGS
FITCH/MOODY’S/
S&P
Applicable Margin - Libor Rate Loans
APPLICABLE MARGIN - 
ABR LOANS
Facility Fee Rate
I
≥ AA-/Aa3/AA-
0.690%
0.000%
0.060%
II
+
0.800%
0.000%
0.075%
III
A/A2/A
0.900%
0.000%
0.100%
IV
A-/A3/A-
1.000%
0.000%
0.125%
V
< BBB+/Baa1/BBB+
1.075%
0.075%
0.175%





The Applicable Margin and the applicable Facility Fee Rate shall be determined
in accordance with the foregoing schedule based on the Borrower’s Level as
determined from the then-current Moody’s Rating, S&P Rating and Fitch’s Rating.
The credit rating in effect on any date for the purposes of this Schedule is
that in effect at the close of business on such date.


If at any relevant time ratings are maintained by all of the Rating Agencies,
and the Borrower’s ratings are all at different Levels, the Level of the
intermediate rating will apply. If at any relevant time ratings are maintained
by all of the Rating Agencies, and two of the ratings are at the same Level,
such Level shall apply. If at any relevant time ratings are maintained by only
two of the Rating Agencies, and the Borrower’s ratings are at two different
Levels, the applicable Level shall be the higher Level, unless one of the two
ratings is in a Level which is two or more Levels lower than the Level of the
other rating, in which case the applicable Level shall be the Level which is
immediately below the Level of the higher rating. If at any relevant time a
rating is maintained by only one Rating Agency, the Level of that rating will
apply. If at any time the Borrower has no Moody’s Rating, no S&P Rating and no
Fitch’s Rating, Level V shall apply.


“Fitch Rating” means, at any time, the rating issued by Fitch and then in effect
with respect to the Borrower’s senior unsecured long-term debt securities
without third-party credit enhancement.


“Moody’s Rating” means, at any time, the rating issued by Moody’s and then in
effect with respect to the Borrower’s senior unsecured long-term debt securities
without third-party credit enhancement.
    
“Rating Agency” means each of Fitch, Moody’s, and S&P.


“S&P Rating” means, at any time, the rating issued by S&P and then in effect
with respect to the Borrower’s senior unsecured long-term debt securities
without third-party credit enhancement.



